      Case 1:08-cv-00159 Document 77 Filed on 03/23/21 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                          March 23, 2021
                              UNITED STATES DISTRICT COURT                              Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
VS.                                               §    CIVIL ACTION NO. 1:08-CV-159
                                                  §
0.36 ACRES, MORE OR LESS, et al.,                 §
                                                  §
       Defendants.                                §

                                             ORDER

       It is ORDERED that by no later than May 13, 2021, the United States shall file a Status

Report with the Court. The Status Report shall include the following categories of information,

as well as any additional information the United States believes is relevant to this matter: (1) The

identified claimants and possible claimants to any just compensation; (2) the current status of

discussions with those claimants and possible claimants; (3) the pending issues among the parties

regarding just compensation or the identification of claimants and possible claimants; and

(4) recommendations as to possible avenues for resolution of this matter.

       It is also ORDERED that a Status Conference in this matter is scheduled for May 20,

2021, at 1:30 p.m.

       It is also ORDERED that the United States serve a copy of this Order on all claimants

that have been identified. Service shall be by Unites States mail, return receipt requested, with

the filing of the returns received, either delivered or returned as undelivered.

       Signed on March 23, 2021.

                                                      ____________________________
                                                      Fernando Rodriguez, Jr.
                                                      United States District Judge




1/1
